Citation Nr: 0516311	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  99-16 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of multiple joints, to include arthritis of the 
hands, and if so, whether the claim should be granted.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1991 to 
January 1992.  A portion of this active duty period was 
served in Southwest Asia.  She also had prior active service 
for over one year, but exact dates of this additional active 
duty period apparently remain unverified.  Further, she had 
active duty for training (ACDUTRA) from April 27, 1982 to 
August 4, 1982, and from December 12, 1983 to April 7, 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
various undiagnosed disorders claimed as due to service in 
the Persian Gulf War.  Appeal to the Board was perfected only 
on the issue of multiple-joint arthritis.  

The veteran affirmatively waived her right to a hearing 
before a Veterans Law Judge of the Board.  See VA Form 9.  

The claim is GRANTED only to the extent that it is reopened 
based upon submittal of new and material evidence.  The 
reopened claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for further 
development.


FINDINGS OF FACT

1.  In February 1993, the RO denied service connection for 
arthritis of multiple joints and notified the veteran of the 
decision and of her appeal rights in March 1993.  

2.  The veteran filed a notice of disagreement with the 
February 1993 rating decision in March 1993.

3.  The RO issued a statement of the case concerning the 
denial of service connection for arthritis of multiple joints 
in March 1994.

4.  The veteran did not file a substantive appeal within 60 
days following the issuance of the March 1994 statement of 
the case.  

5.  Evidence received since March 1993, on the issue of 
service connection for arthritis of multiple joints, relates 
directly and substantially upon the specific matter under 
consideration; is neither cumulative nor redundant of 
evidence of record at the time of the last prior final denial 
of the claim; and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The February 1993 RO denial of service connection for 
arthritis of multiple joints is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004). 

2.  New and material evidence has been received since March 
1993, and the multiple-joint arthritis service connection 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Service Connection for Arthritis 
of Multiple Joints

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is in 38 U.S.C.A. § 5108 (West 2002), 
which permits the Secretary to reconsider a disallowed claim 
if new and material evidence is presented.

The Board must address the issue of new and material evidence 
in the first instance because the submittal of such evidence 
is a prerequisite to its jurisdiction to reach the underlying 
claim and to adjudicate it de novo.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis ends, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in an effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered with no new and material evidence 
presented is a "legal nullity."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See also Jackson v. Principi, 265 F.3d 1366, 1369 
(2001) (The Board has a jurisdictional duty to consider 
whether a claim was properly reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.).  

Evidence to be reviewed for the purposes of reopening a claim 
is evidence submitted since the most recent final denial of 
the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Basically, a denial is final unless the claimant 
expresses disagreement with the denial within a year after 
the date of notice thereof.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).  A 
Board denial is considered final and not subject to reopening 
unless new and material evidence is presented.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. § 20.1100, 20.1104 
(2004).    

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc); Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 
1998).  New and material evidence is evidence not previously 
submitted to agency decision-makers, which, by itself or when 
considered with previous evidence of record, relates directly 
and substantially upon the specific matter under 
consideration; is neither cumulative nor redundant of 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened; and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001).  As for 
the second step, if VA determines that the evidence is new 
and material, it may then proceed to evaluate the merits of 
the claim based on the entire record, after ensuring that the 
duty to assist has been fulfilled.  To reopen a previously 
denied and final claim, "new" evidence must be material.  
If it is not, the inquiry ends and the claim is not reopened.  
No other standard than that articulated in the regulation 
applies to this determination.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The standard for materiality was amended effective August 29, 
2001, and is now codified at 38 C.F.R. § 3.156(a) (2004).  
The new version, however, does not apply to claims - such as 
that here - that were pending before this date.  As such, the 
old standard, discussed above, is applicable here.  

The evidence received since the last final disallowance of 
the claim on any basis is presumed credible for purposes of 
reopening the claim, unless it is inherently false or untrue 
or, if a statement or other assertion is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995). 

In February 1993, the RO initially denied service connection 
for arthritis of multiple joints.  A letter dated March 9, 
1993 letter notified the veteran of this decision and of her 
appellate rights.  The veteran filed a notice of disagreement 
in November 1993, in which she also requested a hearing at 
the RO.  On March 28, 1994, the RO issued a Statement of the 
Case (SOC).  The March 1994 cover letter accompanying the SOC 
enclosed a blank Form 9 and explained that to pursue the 
appeal, the veteran must indicate her desire to do so.  It 
advised her that if no return communication pertaining to 
appeal is received within 60 days, then the RO would assume 
inaction to mean that she does not want to appeal.  

The veteran apparently did not respond; in a letter dated 
April 7, 1994, the RO informed her of her hearing scheduled 
in July 1994 and reminded her that her appeal must be 
perfected to further pursue the claim.  Importantly, this 
letter stated that neither the submittal of additional 
evidence nor a request for a hearing does not extend the time 
limit within which appeal must be perfected.  The hearing 
before the Hearing Officer at the RO was held as scheduled in 
July 1994.  The record, however, does not contain a VA Form 9 
or equivalent that was filed within the required time period 
to perfect an appeal from the February 1993 rating decision.    

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202 (2004).  A substantive appeal must be filed 
within 60 days of the date that the agency of original 
jurisdiction (RO) mails the SOC to the appellant, or within 
the remainder of the one-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (2004).  
A substantive appeal postmarked prior to the expiration of 
the applicable time period will be accepted as timely filed.  
In the event that the postmark is not of record, the postmark 
date will be presumed to be five days before VA receives the 
document.  38 C.F.R. § 20.305 (2004).  The U. S. Court of 
Appeals for Veterans Claims (formerly known as the U.S. Court 
of Veterans Appeals) opined that the Secretary of VA was 
correct in arguing that the "formality" of perfecting an 
appeal to the Board by the filing of a Form 9 or its 
equivalent is part of a clear and unambiguous statutory 
scheme requiring a notice of disagreement and a formal 
appeal.  See Roy v. Brown, 5 Vet. App. 554, 555 (1993).  

Here, the veteran filed a notice of disagreement to the 
February 1993 RO denial, and was given proper notice of her 
appellate rights via the SOC, March 1994 cover letter 
thereto, and April 1994 letter.  The record does not include 
communication from the veteran in response to either letter.  

To be timely, a substantive appeal must be filed within 60 
days of the statement of the case, or within the remainder of 
the one-year period dating from the notice of the action 
appealed.  The statement of the case was issued on March 28, 
1994, which was more than one year after the March 9, 1993 
notice of the February 1993 rating decision.  Consequently, 
to be timely, the substantive appeal should have been filed 
within 60 days of the statement of the case, or approximately 
May 28, 1994.  Nothing that can be construed as a substantive 
appeal was received from the veteran during this time period.  
The Board notes that Tomlin v. Brown, 5 Vet. App. 355 (1993), 
held that an oral statement later reduced to writing in a 
hearing transcript was a notice of disagreement.  The hearing 
held in July 1994, however, was too late to be a timely 
substantive appeal.  
 
Thus, the Board finds that appeal was not perfected with 
respect to the February 1993 decision, and that that denial 
is final, and any claim - formal or informal - filed after 
March 1994 is a claim to reopen.  As such, new and material 
evidence is required to reopen the claim.    

The Board also notes that, in March 1994, the veteran 
reportedly underwent a Persian Gulf War medical screening 
procedure.  The March 1994 letter to the veteran from the 
Atlanta, Georgia, VA Medical Center, at which she was seen 
for the screening, informed her that undergoing screening 
does not, itself, automatically initiate a claim for 
benefits.  However, the RO noted that some abnormality was 
detected as a result of this screening, and apparently 
determined, on its own, that the veteran might wish to pursue 
a claim for benefits in light of the screening results.  
Thus, it wrote the veteran in March 1995 asking her to 
identify what specific "Desert Storm Syndrome" ailments for 
which she wants to pursue a claim.  In March 1995, the 
veteran responded to the RO's letter, indicating that she 
does wish to pursue a claim, describing the various medical 
problems she has, including arthritis of the joints.  There 
is no evidence of communication from the veteran dated in 
March 1994 or thereafter indicating her desire to pursue a 
new claim based upon the screening results, or to reopen the 
previously denied claim, until March 1995.  Thus, the Board 
construes the March 1995 communication from the veteran - 
submitted well after the passage of the time to appeal the 
February 1993 rating decision - as an informal petition to 
reopen the multiple-joint arthritis claim.  The RO considered 
the July 1994 hearing as such a claim, also.  After the RO's 
denial of the claim in February 1997, the veteran perfected 
an appeal to the Board.    

Evidence added to the record since the issuance of the 
February 1993 rating decision (last final decision of record) 
on the issue of arthritis includes the veteran's written 
statements concerning her claim, July 1994 RO hearing 
transcript, a 1996 lay statement, additional service medical 
records, VA compensation and pension (C&P) examination 
results dated after 1993, as well as re-submittals of older, 
duplicates of service and post-service medical records that 
were in the file before February 1993.  The medical records 
and VA examination records dated thereafter constitute new 
evidence in the sense that they document recent treatment 
for, or evaluation of, the claimed disorder, not of record in 
February 1993.  They also suggest the chronic nature of the 
complaints related to arthritis, and thus pertain to a key 
element of service connection - a present disability.  As 
such, they also are material.  

In light of the foregoing, and having found that new and 
material evidence has been submitted, the claim of 
entitlement to service connection for arthritis of multiple 
joints is reopened.  The claim is granted only to this 
extent.  However, upon review of the entire record - all 
evidence, old and new - the Board finds that further 
evidentiary development is needed before the claim can be 
adjudicated on its merits.


ORDER

New and material evidence having been submitted since the 
last prior, final decision denying service connection for 
arthritis of multiple joints, the claim is reopened, and is 
granted only to this extent. 


REMAND

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service 
or, if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Essentially, service 
connection requires evidence of: (1) a current disability; 
(2) some injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See, e.g., 
Pond v. West, 12 Vet. App. 341 (1999).  Service connection 
also is allowed for any disease diagnosed after discharge if 
evidence shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  Also, service connection may be granted 
on a presumptive basis for arthritis with evidence of 
manifestation thereof to a minimum degree of 10 percent 
within one year after discharge.  38 C.F.R. §§ 3.307, 3.309 
(2004).

As acknowledged by the RO in its initial (February 1993) 
denial of service connection for arthritis of the multiple 
joints, the veteran's service medical records document 
several complaints of multiple joint pain during service.  
Diagnoses rendered in service include arthritis of unknown 
etiology and polyarthralgia.  VA medical examination 
conducted in 1992, within the one-year presumptive service 
connection period, indicate, again, diagnoses including 
arthralgia and peripheral neuropathy, while diagnostic 
testing (EMG; X-rays) conducted during this time apparently 
yielded negative results with respect to neuropathic problems 
and arthritis.  Essentially, the basis for the RO's February 
1993 denial of service connection was that, while the veteran 
had numerous complaints of multiple joint pain during and 
after service, there was no objective medical evidence of an 
underlying and definite disease process related to the 
complaints.  

More recent evidence of record continues to document 
diagnoses of arthritis, fibromyalgia, osteoarthritis in the 
joints of the big toes, and arthralgia of the hand joints 
(although reportedly without clinical evidence accounting for 
arthralgia).  There is, however, no medical opinion specific 
to the issues of etiology, or likely date of onset and degree 
of manifestation within the presumptive period, particularly 
with respect to arthritic changes.  Evidence on these issues 
may provide some basis (or bases) for service connection for 
a disorder - whether or not specifically diagnosed as 
arthritis or arthralgia of the joints or even some other 
as-yet-undiagnosed disorder - and the Board cannot ignore 
evidence of consistent complaints of multiple joint pain 
during, and after, service.            

In light of the foregoing, the Board finds that a VA 
compensation and pension (C&P) medical examination (or 
examinations) is/are warranted, after additional, missing 
records relevant to complaints of multiple joint pain, if 
any, are obtained and associated with the claims folder.  The 
reopened claim is REMANDED (via the AMC in Washington, D.C.) 
for the following actions, after which de novo adjudication 
is to be conducted by the RO: 

1.  Ask the veteran whether there are any 
other medical treatment or testing 
records not currently in the record but 
pertinent to the multiple joint arthritis 
claim.  If so, obtain and associate them 
with the claims folder. 

2.  Thereafter, schedule the veteran for 
a C&P examination (or examinations, if 
necessary and appropriate to evaluate the 
claim separately for neurological deficit 
and musculoskeletal abnormalities).  The 
examination(s) should result in (a) 
specific diagnosis or diagnoses as to 
what disorder(s), if any, the veteran 
currently has related to complaints of 
multiple joint pain noted in and after 
service; and (b) opinion(s) as to whether 
the disorder(s) is/are at least as likely 
as not (i.e., by a probability of 50 
percent), less likely than not (i.e., by 
a probability less than 50 percent), or 
more likely than not (i.e., by a 
probability greater than 50 percent) 
related to multiple joint pain reported 
in service.  

The examiner should thoroughly discuss 
the veteran's medical history, including 
that documented in the service medical 
records, and explain how and to what 
extent such history has a bearing on the 
issue of etiology of the diagnosed 
disorder(s).  If arthritic or 
degenerative changes are found, it is to 
be noted, if possible, which joints are 
affected, the likely onset of such 
changes, and whether the changes likely 
became manifested to a compensable degree 
within one year after discharge from 
active duty in January 1992.   

The specific bases and rationale for the 
examiner's (or examiners') opinion(s) 
should be provided in a written report.  
If an examiner is not able opine on any 
requested issue or question without 
resorting to conjecture or speculation, 
he should so state and explain the 
reasons therefor.  

The veteran's claims folder, including 
this entire remand order, should be made 
available to the examiner(s).

The resulting report(s) should be 
associated with the claims folder.

3.  After completing the above, review 
the entire claims file and readjudicate 
the claim.  If any determination remains 
unfavorable to the veteran, then she and 
her representative are to be provided a 
Supplemental Statement of the Case, 
specifically citing VCAA statutory 
provisions and implementing regulations, 
including 38 C.F.R. § 3.159 (2004), and 
an opportunity to respond to it.  
Thereafter, if in order, return the claim 
to the Board for further review. 

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of her claim, unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to take action until she received 
further notice, but she has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U. S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


